IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: G.V.K.                            : No. 320 MAL 2017
                                         :
                                         :
PETITION OF: D.M.F.                      : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 5th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.